Citation Nr: 1427073	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.

2.  Entitlement to an initial compensable evaluation for right hand neuropathy as a residual of right elbow fracture prior to October 18, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 5, 1975 to July 13, 1975 and from June 19, 1976 to July 2, 1976.  He sustained an ankle injury during the second period that is service connected and is also service connected for pseudofolliculitis barbae that was noted in the initial period of duty.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas that denied service connection for a left knee disorder as secondary to service-connected disability.  

Service connection for right hand neuropathy as a residual of service-connected right elbow fracture was granted by rating action dated in September 2009.  A noncompensable (zero percent) evaluation was assigned from May 29, 2009.  By rating decision in September 2013, the zero percent disability rating was increased to 30 percent, effective from October 18, 2011.  The issue remains in appellate status as the maximum schedular rating has not been assigned. See AB v. Brown, 6 Vet.App. 35 (1993).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013). 

Service connection for a left knee disorder has been denied on several prior occasions.  It was noted that there was a left knee injury prior to duty, and there was no aggravation shown as a result of duty.  He has more recently contended that the left knee pathology he now has, recently diagnosed as arthritis, is secondary to his service connected right ankle that caused him to fall.  The AOJ has reopened the claim and considered it on the merits and the Board will do also proceed on the merits.

The Board observes that the Veteran was afforded a VA examination in June 2012 whereupon the examiner was requested to provide an opinion as to whether there was a relationship between the service-connected right ankle arthritis and the left knee.  The Board observes that the VA physician's assistant summarily opined only that the left knee was not secondary to or aggravated by the right ankle, to include any falls occasioned by the latter.  The opinion did not provide any clinical rationale for the conclusory finding.  As such, the Board finds that the examination report is inadequate for adjudication purposes because it does not furnish the degree of substantiation required to adjudicate a claim for service connection in this regard.  

The record reflects that the Veteran's right hand neuropathy was last examined for VA compensation purposes in October 2011.  In the March 2014 Informal Hearing Presentation, it is asserted that neurological symptoms have significantly worsened.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated (or when last examined by VA), VA must provide a new examination. See Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 91992).  As such, the appellant should be scheduled for a current VA neurology examination of the right hand.  

Additionally, the record reflects that the Veteran reports that he receives continuing treatment for claimed disabilities at the Dallas, Texas VA.  The most recent VA records date through August 2013.  Any additional clinical data must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from September 2013 to the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from September 2013 to the present and associate them with the claims folder or Virtual VA.  All attempts to obtain records should be documented.

2.  a) Schedule the Veteran for a VA examination by a VA physician.  The claims folder and access to Virtual VA must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  A comprehensive clinical history should be recited, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a left knee disorder is proximately due to or the result of (secondary to) service-connected disability, including right ankle/right knee disorders, including any falls occasioned thereby, or whether the left knee has been made chronically worse or aggravated by service-connected joint disability, either singly or in the aggregate.  The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

(b) The examiner should also evaluate the status of the service-connected right hand neuropathy.  All current neurological symptoms associated with the right hand should be reported.  Functional impairment should be fully described.

The examination report must discuss any weakened movement or the right hand, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use, and provide an opinion as to how these factors result in any limitation of function.  All loss of function, whether due to pain, weakness, or fatigability, etc., should be noted.  .

3.  The AOJ should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.

4.  After taking any further development deemed appropriate, re-adjudicate the issues.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

